Jenks, J.:
An inspector of buildings testified that on April 13, 1901, he went to the premises- and examined them thoroughly without seeing any signs of work begun by excavation or otherwise. He further testifies that he passed by the premises every other day; that on May 28, 1901, he saw excavation work doing, and that the contractor told him that he had begun work on May 27, 1901. On the other hand, the defendant testifies that he began work at' about eleven-thirjy a. m. of April 12,1901, the day the permit was granted, by causing two laborers whom he had “ picked up ” in the street to dig holes in each lot. Doenecke testifies that he entered into a contract with the defendant before twelve m. of April 12, 1901; that he told the defendant to get two men to go to work, whereupon the defendant hired two men on the street, who began to dig on the premises before twelve m., and that he (Doenecke) stayed there about fifteen minutes. On cross-examination he testified that his cellar digger “ commenced actually digging ” there after the middle of May — not the twenty-eighth of May. The learned referee found that no work was actually begun upon the construction of the proposed buildings on the premises after the approval of the plans and the grant of the permit before the enactment of chapter 334, Laws of 1901, or, in other words, before April 12, 1901. (See said statute and, particularly, § 165 thereof.) There is no such preponderance of evidence as would justify a conclusion with reasonable certainty that the finding was erroneous, and, therefore, it should not be disturbed.. (Lowery v. Erskine, 113 N. Y. 52; Burton Co. v. Cowan, 80 Hun, 392; affd. on opinion below, 150 N. Y. 583 ; Shute v. Jones, 78 Hun, 99; Slattery v. Haskin, 3 App. Div. 48.)
Section 4 of said statute reads : “ A tenement house not now completed, but upon which work has been actually commenced after approval of the plans therefor by the department of buildings, shall be subject only to the provisions of this act affecting now existing tene*372ment houses.” I think .that the section does not free the defendant from the provisions of the act of 1901, for the reason that although plans had been approved, yet work .thereon, had not been, actually . commenced at the time of the passage of the act; namely, April 12, 1901. On April 25, 1901, this section was amended by chapter 555 of the-Laws of 1901 so as to read as follows: “ Buildings'in process of erection.— A tenement house not now completed, but the excavation for which shall have been commenced in good faith on or before the first day of June, nineteen hundred and one, after approval of the plans therefor by the department of buildings, and the first tier of beams of which shall have been set on or before the first day of August, nineteen hundred and one, shall be subject only to the provisions Of this act affecting now existing tenement houses; provided that the plans for said house were filed in said department on or before the tenth day of April, nineteen hundred and one, and were in accordance with the laws in force at the time of filing, and that the building is built in accordance with such laws.”
It appears that on the said twenty-fifth day of. April the notice of revocation of the permit was sent to the defendant. The learned counsel for the appellant contends that inasmuch as the ground alleged for the revocation was not that the plans for said house were not filed on or before the tenth day of April, but that no work had been actually commenced at the time of the passage of the act, the ground assigned for the revocation of the plans was a provision of law which did not exist at the time of the revocation. ' He points out that the complaint made in July, 1901, asked for relief for noncompliance with the unamended section i, and that the conclusion of the learned referee was based upon a violation of the said unamended section. But I am of opinion that if the defendant incurred any liability pursuant to the unamended section, that was not affected by the subsequent repeal thereof. Section 31, chapter 677, Laws of 1892, reads: “ The repeal hereafter or by this chapter of any provision of a statute, which repeals any provision of á prior statute, does not revive such prior provision. The repeal hereafter or by this chapter of any provision of a statute which amends a provision of a prior statute, leaves such prior provision- in force unless the amendatory statute be a substantial re-enactment of the statute amended. The repeal of a statute or ])art thereof shall not *373affect or impair any act done or right accruing, accrued, or acquired, or liability, penalty, forfeiture or punishment incurred prior to the time such repeal takes effect, but the same may be asserted, enforced, prosecuted or inflicted, as fully and to the same extent as if such repeal had not been effected ; and all actions and proceedings, civil or criminal, commenced under or by virtue of any provision of a statute so repealed, and pending immediately prior to the taking effect of such repeal, may be prosecuted and defended to final effect in the same manner as they might if such provisions were not so repealed.” In McCann v. City of New York (52 App. Div. 358; affd., 166 N. Y. 587) the court held that tlje foregoing section, while not attempting to interfere with future legislation, prescribed a rule of construction applicable when' not inconsistent with a general object of a subsequent statute or the context of the language construed or other provisions of the repealing law. indicating a different intent. I think that the principle of that decision applies to this proceeding. In reaching this conclusion, I am not embarrassed by the complications that the question arises upon a penal statuté, or by the consideration that the amendment of the said section 4 restores any right to the defendant, inasmuch as the proviso excludes the defendant because his plans were filed neither on nor before the 10th day of April, 1901, but subsequent théreto, namely, on April 12, 1901.
The learned counsel for the appellant contends that inasmuch as a permit had been granted in accordance with laws actually in force, and the defendant testifies that on the morning of April 12, 1901, he had made a contract with one Doenecke to build upon the land, his inchoate right to build became an absolute property right, and. that the law passed destroyed this right, impaired the obligation of the contract and is, therefore,- unconstitutional. The answer to this is that the legislation in question is an exercise of the police powrer. In Matter of Application of Paul (94 N. Y. 497) the court, per Finch, J., said that tenement houses, as a known aiid distinct class, are recognized and defined by law, that they are apt to be ill-ventilated, unclean and packed full of inmates, and to become centers or radiating points of contagions disease, and that as such they might be the proper subjects of sanitary regulation in the interests of the public health. In Matter of Application of Jacobs (98 N. Y. 112), the court, in discussing the question up, say, per Earl, J., “ We *374will now once more recur to the law under consideration. ’ It does not deal with tenement houses as such; it does not regulate the nrnnbér of persons ■ who may live in any one of them, or be crowded into one room, nor does it deal with the mode of their construction for the purpose of securing the health and safety of their occupants or of the public generally.” This is significant as a statement of what would be a fair exercise of the police power. In People ex rel. Kemp v. D'Oench (111 N. Y. 359) the court said that it had no doubt of the competency of the Legislature, in the exercise of the jmlice power, to pass an act regulating the height of all dwelling houses and of all houses used or intended to be used as dwellings for more than one family. (See, too, Health Department v. Rector, 145 N. Y. 32.) In People v. Havnor (149 N. Y. 195, 199) Vann, J., speaking for the court, says: “The sanction for these apparent trespasses ujjon pi-ivate rights is found in the principle that every man’s liberty and property is, to some extent, subject to the general welfare, as each person’s interest is presumed to be promoted by that which promotes the interest of all. Dependent upon this principle is the great police power, so universally recognized, but so difficult to define, which guards the health, the welfare and the safety of the public.” I think that such legislation was in the exercise of the police power in the interest of the public health, morals and safety, as involved in the use of property for which the owners exact compensation, and that, therefore, neither the fact that the defendant had received á permit nor that he had made a contract for the construction of the building relieved him from this exercise of an act of sovereignty. (Buffalo East Side R. R. Co. v. B. S. R. R. Co., 111 N. Y. 132, 133, and cases cited; People ex rel. New York, Elec. Lines Co. v. Squire, 107 id. 605; Health Department v. Rector, supra.) The learned counsel for the appellant further contends that the “ arbitrary selection ” of April 10, 1901, as a day prior to which plans must have been filed, instead of April twelfth, the day that the act went into effect, was an unreasonable exercise of the police power. If the defendant at that time, after approval of his plans, had actually begun work, then he was within the category of the then' existing tenement houses, so far as the provisions of the act of 1901 were concerned. This would have been his status until the amendment of April 25,1901. This amendment *375would still in the like degree have excluded the defendant from the purview of the statute, if he had actually commenced work (and ■could make certain progress thereon) after the approval of his plans, provided approval had been given before April tenth. But I fail to see what standing the defendant has to raise this question upon the amendment. There is a finding that the defendant had not actually commenced work before the passage of chapter 334 of the Laws of 1901, and that, therefore, he was not within the exception of section 4, as originally enacted. True, he might have brought himself within the section as amended, if that section provided that his plans might have been filed on or before April twelfth. His complaint then, really, is not that the amendment deprived him of any rights assured by section 4 as amended, but that the exception assured by the amendment is not broad enough to include him. I fail to see anything unreasonable in the action of the Legislature fixing April tenth instead of April twelfth as a day up to which the filing of plans followed by work might save the owner from the full purview ■of the new law. The filing of plans is, of course, the preliminary step in construction, and yet the Legislature has brought the very initiation of construction to within two days of the enactment of the law, so as to save those who have taken but this initiative step.
The judgment should be affirmed, with costs.
All concurred.
Judgment affirmed, with costs.